Name: Commission Regulation (EEC) No 376/80 of 15 February 1980 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 2. 80 Official Journal of the European Communities No L 40/43 COMMISSION REGULATION (EEC) No 376/80 of 15 February 1980 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables 1 . In paragraph 2, the last subparagraph is replaced by the following : 'However, for the 1980/81 marketing year, Member States may bring forward the final date for the conclusion of contracts for tomatoes.' 2 . Paragraph 3 is replaced by the following : '3 . During the periods laid down in paragraph 2, the contracting parties may decide to increase, by means of a written endorsement to the contract, the quantities initially specified in the contract . Such endorsements must be decided on not later than :  15 September, in the case of tomatoes,  15 August, in the case of peaches,  15 September, in the case of Williams pears,  15 November, in the case of dried plums (prunes d'Ente). For the 1980/81 marketing year, the endorsements may not relate to more than 20 % of the quantities initially specified in the contracts . However, in the case of dried plums (prunes d'Ente) this limit is set at 30 % .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2999/79 (2 ), and in particular Article 3 (c) thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 1 530/78 (3), as last amended by Regulation (EEC) No 2304/79 (4), provides that processing contracts in respect of tomatoes must be concluded before 5 June ; whereas, in this case, annual cultiva ­ tion is involved, where the area sown may be subject from one year to the next to a rapid speculative increase ; whereas in order to facilitate the adjustment of areas sown to the quantities laid down in the contracts, and pending the drafting of uniform rules in this matter , Member States should be allowed, for the 1980/81 marketing year, to bring forward the final date for the conclusion of contracts ; Whereas a certain limit should be imposed, for the 1980/81 marketing year, on increases in contracts by way of endorsements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1530/78 , is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 February 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 73, 21 . 3 . 1977 , p. 1 . (2 ) OJ No L 341 , 31 . 12. 1979, p. 1 . (&gt;) OJ No L 179, 30 . 6. 1978 , p. 21 . ( «) OJ No L 264, 19 . 10 . 1979 , p. 16 .